DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of copending Application No. 17/597,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an austenitic stainless steel with substantially similar composition that satisfy formula 1 (B + 0.004 -  0.09C + 0.017Mo2 ≥ 0.00793). 

Instant claim 1 and claim 5 of ‘682, both recite an austenitic stainless steel having a composition that is substantially similar. The composition of instant claim 1 and claim 5 of ‘682 overlap in compositional scope and the overlap in compositional scopes meets the claimed relational expression of the instant application, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘682, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been presented. 
The limitations of instant claims 2-9 are met by claim 7 of ‘682.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/975,444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite an austenitic stainless steel with substantially similar composition that satisfy formula 1 (B + 0.004 -  0.09C + 0.017Mo2 ≥ 0.00793). 
Instant claim 1 and claim 1 of ‘444, both recite an austenitic stainless steel having a composition that is substantially similar. The composition of instant claim 1 and claim 1 of ‘444 overlap in compositional scope and the claimed relational expression also overlaps, and therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, prior to the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘444, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  It is noted, as of the writing of this office action, no demonstration of criticality of the claimed ranges has been presented. 

The limitations of instant claims 2-9 are met by claim 2 of ‘444.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osuki et al. (US 2015/0010425 A1), hereinafter Osuki, originally of record in the IDS dated March 06, 2020.

Regarding claims 1-3, 5 and 6, Osuki teaches an austenitic stainless steel material having a chemical composition in mass percent ([0055]) as shown in the Table below. The compositional proportions disclosed by Osuki (shown in the Table below) overlap applicants claimed proportions, and overlaps the claimed relational expression (1) (for example, B of 0.001%, C: 0.001% and Mo of 0.5% yields a value for expression (1) of 0.01015, which meets the requirement of greater than or equal to 0.00793).  This, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).

Table 
Element
Cl. 1 
Cls. 2-4, 6-9 
Cl. 5 
Osuki [0055]-[0060] 
C
≤0.030


< 0.05
Si
0.10-1.00


≤ 1.5
Mn
0.20-2.00


≤ 2
P
≤ 0.040


≤ 0.04
S
≤ 0.010


≤ 0.03
Cr
16.0-25.0


15-25
Ni
10.0-30.0


6-13
Mo
0.1-5.0


≤ 5
Nb
0.20-1.00


≤ 0.5
N
0.05-0.300


0.02-0.1
Sol. Al
0.0005-0.100


≤ 0.03
B
0.0010-0.0080


≤ 0.012
Cu
≤ 5.0 
One or more of Cu: 0.1-5.0; W: 0.1-5.0;Co: 0.1-1.0
≤ 1.9
≤ 4
W
≤ 5.0


≤ 5
Co
≤ 1.0


≤ 1
V
≤ 1.0
One or more of V: 0.1-1.00; Ta: 0.01-0.2; Hf: 0.01-0.20

≤ 0.4
Ta
≤ 0.2


≤ 0.4
Hf
≤ 0.20


≤ 0.2
Ca
≤ 0.010
One or more of Ca: 0.0005-0.010; Mg: 0.0005-0.010; REM: 0.001-0.10

≤ 0.02
Mg
≤ 0.010


≤ 0.02
REM
≤ 0.10


≤ 0.1
Fe & impurities
balance


balance
Ti
(known impurities)


≤ 0.4
Sn



≤ 0.1


Regarding claims 4 and 7-9, Osuki teaches each claim limitation of claims 1-3 and claim 6, as discussed above, and further teaches where Ca can be added at ≤0.02%, Mg at 0.02% and/or REM at 0.1% ([0060]). The compositional proportions disclosed by Osuki overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where on of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive regarding the double patenting rejections.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Further, applicant’s points to the later filing date and lack of granted patents of the reference applications of the reference applications has no bearing on the provisional double patenting rejections (by definition of provisional, the reference application is copending).

Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections. Osuki teaches compositional proportions that overlap applicants claimed proportions, and overlaps the claimed relational expression (1) (for example, B of 0.001%, C: 0.001% and Mo of 0.5% yields a value for expression (1) of 0.01015, which meets the requirement of greater than or equal to 0.00793, as discussed above).  A second example is B of 0.01%, C of 0.03% and Mo of 1.25%, which yields a value for expression (1) of 0.0136.  There are practically limitless combinations that further meet this expression  Applicant has apparently interpreted the example values suggested by the examiner in the Non Final Rejection of March 15, 2022 as the only overlap that meets the required composition, which is incorrect.   The office action clearly states “Osuki teaches compositional proportions that overlap…the claimed relational expression (1) (for example...)” (emphasis added in this office action).
These values were merely provided as a starting point for a possible point of overlap.  In fact, where Mo is 1.35% or higher, all overlapping values of B and C between claim 1 and Osuki meet the equation claimed.  
The overlap between Osuki and claim 1 proportions, therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Osuki, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I).  
Applicants reference back to the examples of Osuki is not persuasive, as they are not relied upon by the examiner.  Prior art is prior art for all that it teaches, including the entirety of compositional ranges.  
No evidence of criticality of the ranges, nor teaching away from the overall overlapping ranges has been shown for the ranges discussed above, and the prima facie case of obviousness is established (MPEP 2144.05 (III)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784 


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784